ORDER
PER CURIAM.
Christopher Laughman (Laughman) appeals the circuit court’s judgment and order granting summary judgment in favor of St. Charles County Sheriffs Department in this action challenging Laugh-man’s termination of employment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. Upon de novo review, we find no genuine issue of material fact or *717error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth reasons for our decision. Judgment affirmed pursuant to Rule 84.16(b).